 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 1 of 9 - Page ID#: 243




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                     ASHLAND

Civil Action No. 19-98-HRW

GARY SIMPKINS,                                                       PLAINTIFF,


v.                 MEMORANDUM OPINION AND ORDER


BOYD COUNTY FISCAL COURT, et al.,                                       DEFENDANTS.

       This matter is before the Court upon Defendants Boyd County Fiscal Court, Carl Tolliver

in his Official Capacity as Boyd County Fiscal Court Commissioner, John Greer in his Official

Capacity as Boyd County Fiscal Court Commissioner, Thomas Jackson in his Official Capacity

as Boyd County Fiscal Court Commissioner, Steven Towler in his Official Capacity as Boyd

County Judge Executive and Bill Hensley in his Official Capacity as Boyd County Jailer’s

Motion for Summary Judgment [Docket No 13]. The matter has been fully briefed by the parties.

[Docket Nos. 18 and 19]. For the reasons set forth herein, the Court finds that Defendants are

entitled to judgment as a matter of law.

                                                    I.

       This case arises from the September 12, 2018 arrest and subsequent detention of Gary

Simpkins. He testified that on that day, shortly after 11:00 p.m., he was driving himself to the

hospital because he was experiencing chest pain. [Deposition of Gary Simpkins, Docket No. 15,

p. 86 – 89]. He was stopped by a police officer in Salyersville, KY, for speeding. Id. The police

officer discovered an outstanding warrant for Simpkins’ arrest originating out of another county,

on a charge of harassing communications, and served that warrant on Simpkins during the traffic



                                                1
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 2 of 9 - Page ID#: 244




stop. [Docket No. 13-2]. The police officer then took Simpkins to Kings Daughter’s Medical

Center to have his chest pains evaluated. [Docket No. 15, p. 87].

        Records from the Emergency Room at KDMC do not indicate that Simpkins suffered

acute injury or illness other than chest pains. [KDMC Records, Docket No. 18-3]. The treatment

note states:

               No acute findings. Patient very agitated, wants admitted so he will
               not have to go to jail. Refuses blood pressure medications.
               Threatens and swears at staff and officer after finding he will be
               discharged.


Id. at p. 7. He was discharged in “stable condition.” Id.

        The police officer then took Simpkins to the Boyd County Detention Center (“BCDC”).

[Docket No. 15, p. 90. He arrived at approximately 4:00 a.m. on September 13, 2018, and went

through the booking process during which he disclosed having a serious medical condition which

required attention, listed as “cancer” and that he was taking prescription medication that needed

continuation while he was incarcerated. [BCDC Records, Docket No. 18-4].

        Simpkins was then placed in a cell with two other inmates. [Docket No. 15, p. 95 – 96].

He testified that he started pressing the call button in the cell with the intention of asking deputy

jailers for his medications. Id. at p. 97 – 98, 101, 103, 114. The first time he did so, an unknown

deputy came to the cell and talked to him but did not get him any medicine. Id. at p. 104.

Simpkins testified that he had to “beat on the door to get their attention.” Id. at p. 97. In

response, Simpkins stated that he was told by jail staff to “sit down and shut up.” Id.

        At some point, he was moved to D-Block. Id. at p. 120. He testified that a “red-headed

skinny guy”, later identified as Deputy Lane, led him to a hallway, slammed his head against a

wall, and told him to “keep your head right there.” Id. at p. 105, 125 – 127) Then, Simpkins

                                                  2
    Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 3 of 9 - Page ID#: 245




testified that the “red-headed skinny guy” put on black leather gloves and “just started beating

me in the side.” Id.

         Simpkins claims that Deputy Lane then stripped him of his clothes, put him in a “paper

dress,” strapped him into a chair, strapped him across the neck “as tight as he could get it” and

pushed the chair into a small room, and left. Id. at p. 106, 142. Simpkins claims to have passed

out at that point. Id.

         Thereafter, Simpkins’ uncle arrived at the BCDC to post bond. Id. p. 140 – 141.

By that time, a new shift had taken over, and the deputy jailer on duty entered the cell where

Simpkins was lodged and removed him from the chair. Id.

         Simpkins was released from the BCDC at 11:05 p.m. on September 13, 2018, having

been detained for 19 hours and 6 minutes. [BCDC Release Report, Docket NO. 13-3].

                                                      II.

         On September 12, 2019, Simpkins filed a Complaint in the Boyd Circuit Court against

the Boyd County Fiscal Court, County Jailer Jimmy Joe Burchett in his individual and official

capacities 1; and, Fiscal Court Commissioners Carl Tolliver, John Greer, Thomas Jackson, Judge

Executive Stephen Towler, and the current County Jailer Bill Hensley in their official capacities.

[Docket No. 1-1].

         In his Complaint, Simpkins asserts causes of action under 42 U.S.C. § 1983 for the

alleged violation of his constitutional rights as a result of the alleged deprivation of his

medications and physical force to which he was allegedly subjected during his 19 hours in

custody.




1
 Burchett – who has not been served with a summons in this action – was the Boyd County Jailer on September 13,
2018.
                                                       3
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 4 of 9 - Page ID#: 246




        In light of Simpkins’ assertion of a 42 U.S.C. § 1983 claim, Defendants timely removed

the action to this court.

        Defendants now seek summary judgment.

                                                      III.

        Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265

(1986). “Of course, [the moving party] bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,’ which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323. The court must

examine the evidence and draw all reasonable inferences in favor of the non-moving party. Binay

v. Bettendorf, 601 F.3d 640, 646 (6th Cir.2010) (quoting In re Calumet Farm, Inc., 398 F.3d 555,

558 (6th Cir.2005)).

        If this burden is met by the moving party, the non-moving party's failure to make a

showing that is “sufficient to establish the existence of an element essential to that party's case,

and on which that party will bear the burden of proof at trial,” will mandate the entry of

summary judgment. Celotex, 477 U.S. at 322–23. The non-moving party may not rest upon the

mere allegations or denials of his pleadings, but the response, by affidavits or as otherwise

provided in Rule 56, must set forth specific facts which demonstrate that there is a genuine issue

for trial. Fed.R.Civ.P. 56(e). The rule requires the non-moving party to introduce “evidence of

evidentiary quality” demonstrating the existence of a material fact. Anderson, 477 U.S. at 252

(holding that the non-moving party must produce more than a scintilla of evidence to survive

                                                  4
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 5 of 9 - Page ID#: 247




summary judgment).

    “Rule 56(e)(2) leaves no doubt about the obligation of a summary judgment opponent to

make [his] case with a showing of facts that can be established by evidence that will be

admissible at trial.... In fact, ‘[t]he failure to present any evidence to counter a well-supported

motion for summary judgment alone is grounds for granting the motion.’ Rule 56(e) identifies

affidavits, depositions, and answers to interrogatories as appropriate items that may be used to

support or oppose summary judgment.” Alexander v. CareSource, 576 F.3d 551, 558 (6th

Cir.2009) (quoting Everson v. Leis, 556 F.3d 484, 496 (6th Cir.2009)).

                                                 IV.

Section 1983 provides in pertinent part:

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress ....

42 U.S.C. § 1983.

       In order to establish liability under § 1983, the plaintiff must show that (1) he was

deprived of a right secured by the United States Constitution or the laws of the United States and

(2) he was subjected or caused to be subjected to the constitutional deprivation by a person

acting under color of state law. Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir.1994)

(citing Flagg Bros. v. Brooks, 436 U.S. 149, 155 (1978)).




                                                  5
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 6 of 9 - Page ID#: 248




                                                  A.

       The Boyd County Fiscal Court is not an entity sui juris, but merely an instrument of

Boyd County. See Harris v. Hon, 2016 WL 1237476 (W.D. Mich. 2016). As such, it cannot be

sued. Id. Therefore, Plaintiff cannot maintain his claims against the Boyd County Fiscal Court.

                                                  B.

       Simpkins’ claims against Tolliver, Greer, Jackson, Towler and Hensley in their official

capacities also fail. A claim against a government official in his official capacity is equivalent to

a claim against the government itself, the claims against them are equivalent to a claim against

Boyd County. Coley v. Lucas County, 799 F.3d 530 (6th Cir. 2015) (“Claims brought against

Telb in his official capacity are the equivalent of claims brought against the county as a

government entity.”); United Pet Supply, Inc. v. City of Chattanooga, 768 F.3d 464 (6th Cir.

2014) (“A suit against an individual in his or her official capacity is the equivalent of a suit

against the governmental entity.”). Therefore, Tolliver, Greer, Jackson, Towler and Hensley in

their official capacities are entitled to summary judgment.

                                                  C.

       A municipality may be liable under § 1983 if it can be shown that it had a “deliberate

indifference of the rights of its inhabitants” and such failure constituted the “moving force

behind the constitutional violation.” Monell v. Dept. Soc. Serv., 436 U.S. 658, 694 (1978). The

Supreme Court has held that “a plaintiff seeking to impose liability on a municipality under §

1983 [must] identify a municipal ‘policy’ or ‘custom’ that caused the plaintiff's injury.” Board of

County Comm'rs of Bryan County, Okla. v. Brown, 520 U.S. 397, 403 (1997) (citing Monell v.

Dep't of Soc. Servs., 436 U.S. 658, 694 (1978); Pembaur v. City of Cincinnati, 475 U.S. 469,

480–81 (1986); and City of Canton, Ohio v. Harris, 489 U.S. 378, 389, (1989)).

                                                  6
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 7 of 9 - Page ID#: 249




       The finding of a policy or custom is the initial determination to be made by the trial court

in a municipal liability claim. If the plaintiff presents sufficient evidence to demonstrate a

genuine issue of material fact as to the existence of a policy or custom, then it is for the finder of

fact to determine deliberate indifference. Doe v. Claiborne County, Tenn., 103 F.3d 495, 509

(6th Cir.1996).

       A “custom” for purposes of Monell liability must be so permanent and well settled as to

constitute a custom or usage with the force of law. In turn, the notion of “law” must include

deeply embedded traditional ways of carrying out state policy. It must reflect a course of action

deliberately chosen from among various alternatives. In short, a “custom” is a “legal institution”

not memorialized by written law. Doe, 103 F.3d at 507–08 (internal quotation marks and

citations omitted). “[O]fficial policy often refers to formal rules or understandings—often but not

always committed to writing—that are intended to, and do, establish fixed plans of action to be

followed under similar circumstances consistently and over time.” Id. A plaintiff must, in order

to show a custom or policy, adduce specific facts in support of his claim. Conclusory allegations

will not lie. Culberson v. Doan, 125 F.Supp.2d 252, 263–64 (S.D.Ohio 2000).

       Although Plaintiff alleges a Monell claim in his Complaint, he has no evidence to support

it. The burden is upon Plaintiff in this regard, yet the only so-called proof he offers is a report

issued by the Department of Justice in February 2019 which is not only inadmissible but also

irrelevant. [Docket No. 18, p. 176]. The report is based on information the Department of

Justice’s review of incident reports from BCDC dated between March 2016 and November 2016

and its site visit which occurred in November 2016. Id. at p. 176, 177, 179. The period covered

by the report predates Plaintiff’s stay in the BCDC by almost 2 years. Therefore, any conclusions




                                                  7
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 8 of 9 - Page ID#: 250




in the Report are likely not reflective of conditions at the BCDC in September 2018 and, without

any additional or corroborating evidence, are irrelevant to Plaintiff’s claims.

       Further, the report, by its own terms, cannot be used as evidence in Plaintiff’s lawsuit. It

specifically provides: “The Department [of Justice] does not serve as a tribunal authorized

to make factual findings and legal conclusions, and nothing in this Notice should be

construed as a factual finding or legal conclusion. Accordingly, this Notice is not intended to

be admissible evidence and does not create legal rights or obligations.” Id.

       Finally, Plaintiff has developed no evidence that any policy, procedure or custom of

Boyd County was the moving force behind the excessive force allegedly used against him by

persons who are not parties to this case. Plaintiff did not propound any written discovery,

did not take a single deposition, did not issue any subpoenas, and did not retain any expert

witness to support the theory that his 2018 injuries were caused by the 2016 incidents discussed

in the DOJ Report. He simply filed suit and expected the DOJ report to do the rest.

As Defendants note “that dog will not hunt.”

                                                  V.

       The party opposing summary judgment must show that he can make good on the promise

of his pleadings by laying out enough evidence that will be admissible at trial to demonstrate that

a genuine issue on a material fact exists, and that a trial is necessary. Alpert v. United States, 481

F.3d 404, 409 (6th Cir.2007). Plaintiff has not done so.

       Accordingly, IT IS HEREBY ORDERED that Defendants Boyd County Fiscal Court,

Carl Tolliver in his Official Capacity as Boyd County Fiscal Court Commissioner, John Greer in

his Official Capacity as Boyd County Fiscal Court Commissioner, Thomas Jackson in his

Official Capacity as Boyd County Fiscal Court Commissioner, Steven Towler in his Official

                                                  8
 Case: 0:19-cv-00098-HRW Doc #: 20 Filed: 04/09/21 Page: 9 of 9 - Page ID#: 251




Capacity as Boyd County Judge Executive and Bill Hensley in his Official Capacity as Boyd

County Jailer’s Motion for Summary Judgment [Docket No 13] be SUSTAINED.

       This 9th day of April 2021.




                                             9
